Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: since line 1 recites “An indicator …”, the recitation on line 3 of “an indicator” renders the claim indefinite for failing to clearly define the metes and bounds of the claim invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 9624693 to Vandewall et al (hereinafter Vandewall).
Vandewall discloses (Claim 1). An indicator to show the status of a door 102a-d as being open or closed, the indicator comprising: an indicator stimulus 219a that indicates when a door is closed (such as shown in Fig. 2A); and a cover (see attached marked-up copy) to block the indicator stimulus 219a to indicate when the door is open (such as shown in Figs. 2B-C), the cover being manipulated by the condition of the door as being open or closed; (Claim 2). The indicator of claim 1, wherein the cover has a resting state and an active state, and the indicator stimulus 219a blocked by the cover in the resting state (such as shown in Figs. 2B-C); (Claim 3). The indicator of claim 1, wherein the indicator stimulus 219a is a visible stimulus and the cover covers the visible stimulus when the door is open (such as shown in Figs. 2B-C); (Claim 4). The indicator of claim 3, wherein the cover comprises an arm extending between a fixed end and a free end, the cover is supported at the free end (see attached marked-up copy); (Claim 7). An indicator system to show the status of a door 102a-d as being open or closed, the indicator system comprising: a ram 212 fixed to a door 210, the ram comprising a contact end 214; an indicator 218 comprising an indicator stimulus 219a that indicates when the door is closed (such as shown in Fig. 2A); and a cover (see attached marked-Claim 8). The indicator of claim 7, wherein the indicator stimulus 219a is a visible stimulus and the cover covers the visible stimulus when the door is open (such as shown in Figs. 2B-C); (Claim 9). The indicator of claim 8, wherein the cover comprises an arm extending between a fixed end and a free end, the cover is supported at the free end (see attached marked-up copy).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over USP 8395046 to Nicewicz et al (hereinafter Nicewicz) and USP 9624693 to Vandewall et al (hereinafter Vandewall) and US 2010/0290752 to Newman et al (hereinafter Newman).
Nicewicz discloses (Claim 11). A cable management cabinet including a moveable door 500 (such as shown in Fig. 12A) and a cable management device comprising: a cable carrier 800 extending along an axis between a free end and a mounting end; (Claim 12). A cable management cabinet including a moveable door 500 (such as shown in Fig. 12A) and a cable management device comprising: a spool 800 extending along an axis between a free end and a mounting end.  
The differences being that Nicewicz fails to clearly disclose the limitations in (i) Claims 1-4, 7-9; (ii) Claim 11 of at least one partition selectably supported by the cable carrier; and a repositioning system for repositioning the at least one partition along the axis to a plurality of positions between the free end and the mounting end of the cable carrier; (iii) Claim 12 of at least one partition plate repositionably supported by the spool; and a repositioning system for repositioning the at least one partition plate along the axis to a plurality of positions between the free end and the mounting end of the spool.
Regarding (i), Vandewall discloses (Claim 1). An indicator to show the status of a door 102a-d as being open or closed, the indicator comprising: an indicator stimulus 219a that indicates when a door is closed (such as shown in Fig. 2A); and a cover (see Claim 2). The indicator of claim 1, wherein the cover has a resting state and an active state, and the indicator stimulus 219a blocked by the cover in the resting state (such as shown in Figs. 2B-C); (Claim 3). The indicator of claim 1, wherein the indicator stimulus 219a is a visible stimulus and the cover covers the visible stimulus when the door is open (such as shown in Figs. 2B-C); (Claim 4). The indicator of claim 3, wherein the cover comprises an arm extending between a fixed end and a free end, the cover is supported at the free end (see attached marked-up copy); (Claim 7). An indicator system to show the status of a door 102a-d as being open or closed, the indicator system comprising: a ram 212 fixed to a door 210, the ram comprising a contact end 214; an indicator 218 comprising an indicator stimulus 219a that indicates when the door is closed (such as shown in Fig. 2A); and a cover (see attached marked-up copy) to block the indicator stimulus 219a to indicate when the door is open, the cover being manipulated by the ram contact end 214; (Claim 8). The indicator of claim 7, wherein the indicator stimulus 219a is a visible stimulus and the cover covers the visible stimulus when the door is open (such as shown in Figs. 2B-C); (Claim 9). The indicator of claim 8, wherein the cover comprises an arm extending between a fixed end and a free end, the cover is supported at the free end (see attached marked-up copy).  
Regarding (ii)-(iii), Newman discloses a cable management device comprising a cable carrier/spool 10 (such as shown in Fig. 25) extending along an axis between a free end and a mounting end. Newman further discloses the limitations in (ii) Claim 11 iii) Claim 12 of at least one partition plate 138 repositionably supported by the spool; and a repositioning system 140 for repositioning the at least one partition plate 138 along the axis to a plurality of positions between the free end and the mounting end of the spool.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Vandewall and Newman, to modify Nicewicz to include the limitations in (i) Claim 1 of an indicator to show the status of a door as being open or closed, the indicator comprising: an indicator stimulus that indicates when a door is closed; and a cover to block the indicator stimulus to indicate when the door is open, the cover being manipulated by the condition of the door as being open or closed; Claim 2 of wherein the cover has a resting state and an active state, and the indicator stimulus blocked by the cover in the resting state; Claim 3 of wherein the indicator stimulus is a visible stimulus and the cover covers the visible stimulus when the door is open; Claim 4 of wherein the cover comprises an arm extending between a fixed end and a free end, the cover is supported at the free end; Claim 7 of an indicator system to show the status of a door as being open or closed, the indicator system comprising: a ram fixed to a door, the ram comprising a contact end;  an indicator comprising an indicator stimulus that indicates when the door is closed; and a cover to block the indicator stimulus to indicate when the door is open, the cover being manipulated by the ram contact end; Claim 8 of wherein the indicator stimulus is a visible stimulus and the cover covers the visible Claim 9 of wherein the cover comprises an arm extending between a fixed end and a free end, the cover is supported at the free end; (ii) Claim 11 of at least one partition selectably supported by the cable carrier; and a repositioning system for repositioning the at least one partition along the axis to a plurality of positions between the free end and the mounting end of the cable carrier; (iii) Claim 12 of at least one partition plate repositionably supported by the spool; and a repositioning system for repositioning the at least one partition plate along the axis to a plurality of positions between the free end and the mounting end of the spool. The motivation is to increase the overall versatility of the cable management cabinet.
Claims 1-4, 7-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over USP 8395046 to Nicewicz et al (hereinafter Nicewicz) and USP 9624693 to Vandewall et al (hereinafter Vandewall) and USP 3403473 to Navarro.
Nicewicz discloses (Claims 13 and 14). A cable management cabinet including a moveable door 500 (such as shown in Fig. 12A) and a system for opening the door comprising a first side edge and an opposite second side edge, the system comprising: a first hinge mechanism having a door handle 510 and a second mechanism having a door handle 510 such that the door can be opened from either the left side edge or the right side edge.  
The differences being that Nicewicz fails to clearly disclose the limitations in (i) Claims 1-4, 7-9; (ii) Claim 13 of a handle being mechanically operable in a first direction to open the door only along the first side edge or in a second direction to open the door only along the second side edge; a first hinge mechanism operably connected to the handle to releasably secure the door along the first side edge; and a second hinge iii) Claim 14 of a handle assembly being rotatable in a first direction to open the door only along the first side edge or in a second direction to open the door only along the second side edge, the handle assembly comprising a handle mechanically connected to a first cam assembly and a second cam assembly; a first hinge mechanism operably connected to the first cam assembly when the handle is rotated in the first direction; and a second hinge mechanism operably connected to the second cam assembly when the handle is rotated in the second direction.  
Regarding (i), Vandewall discloses (Claim 1). An indicator to show the status of a door 102a-d as being open or closed, the indicator comprising: an indicator stimulus 219a that indicates when a door is closed (such as shown in Fig. 2A); and a cover (see attached marked-up copy) to block the indicator stimulus 219a to indicate when the door is open (such as shown in Figs. 2B-C), the cover being manipulated by the condition of the door as being open or closed; (Claim 2). The indicator of claim 1, wherein the cover has a resting state and an active state, and the indicator stimulus 219a blocked by the cover in the resting state (such as shown in Figs. 2B-C); (Claim 3). The indicator of claim 1, wherein the indicator stimulus 219a is a visible stimulus and the cover covers the visible stimulus when the door is open (such as shown in Figs. 2B-C); (Claim 4). The indicator of claim 3, wherein the cover comprises an arm extending between a fixed end and a free end, the cover is supported at the free end (see attached marked-up copy); (Claim 7). An indicator system to show the status of a door 102a-d as being open or closed, the indicator system comprising: a ram 212 fixed to a door 210, the ram comprising a contact end 214; an indicator 218 comprising an indicator stimulus 219a Claim 8). The indicator of claim 7, wherein the indicator stimulus 219a is a visible stimulus and the cover covers the visible stimulus when the door is open (such as shown in Figs. 2B-C); (Claim 9). The indicator of claim 8, wherein the cover comprises an arm extending between a fixed end and a free end, the cover is supported at the free end (see attached marked-up copy).  
Regarding (ii)-(iii), Navarro discloses a cabinet including a moveable door 3 and a system for opening the door comprising a first side edge and a second side edge, the system comprising: a handle assembly being rotatable in a first direction to open the door only along the first side edge (Fig. 2) or in a second direction to open the door only along the second side edge (Fig. 3), the handle assembly comprising a handle 9 mechanically connected to a first cam assembly and a second cam assembly; a first hinge mechanism operably connected to the first cam assembly when the handle is rotated in the first direction; and a second hinge mechanism operably connected to the second cam assembly when the handle is rotated in the second direction.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Vandewall and Navarro, to modify Nicewicz to include the limitations in (i) Claim 1 of an indicator to show the status of a door as being open or closed, the indicator comprising: an indicator stimulus that indicates when a door is closed; and a cover to block the indicator stimulus to indicate when the door is open, the cover being manipulated by the condition of the door as being open or closed; Claim 2 of wherein the cover has a resting state and an active state, and the indicator stimulus blocked by the cover in the resting state; Claim 3 of wherein the indicator stimulus is a visible stimulus and the cover covers the visible stimulus when the door is open; Claim 4 of wherein the cover comprises an arm extending between a fixed end and a free end, the cover is supported at the free end; Claim 7 of an indicator system to show the status of a door as being open or closed, the indicator system comprising: a ram fixed to a door, the ram comprising a contact end;  an indicator comprising an indicator stimulus that indicates when the door is closed; and a cover to block the indicator stimulus to indicate Claim 8 of wherein the indicator stimulus is a visible stimulus and the cover covers the visible stimulus when the door is open; Claim 9 of wherein the cover comprises an arm extending between a fixed end and a free end, the cover is supported at the free end; (ii) Claim 13 of a handle being mechanically operable in a first direction to open the door only along the first side edge or in a second direction to open the door only along the second side edge; a first hinge mechanism operably connected to the handle to releasably secure the door along the first side edge; and a second hinge mechanism operably connected to the handle to releasably secure the door along the second side edge; (iii) Claim 14 of a handle assembly being rotatable in a first direction to open the door only along the first side edge or in a second direction to open the door only along the second side edge, the handle assembly comprising a handle mechanically connected to a first cam assembly and a second cam assembly; a first hinge mechanism operably connected to the first cam assembly when the handle is rotated in the first direction; and a second hinge mechanism operably connected to the second cam assembly when the handle is rotated in the second direction. The motivation is to increase the overall versatility of the cable management cabinet.
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
March 5, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637                                                                                                                                                                                                        


    PNG
    media_image1.png
    462
    951
    media_image1.png
    Greyscale